Citation Nr: 1636209	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-05 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a low back disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1960 to October 1963 and from January 1964 to May 1965, and he had additional service in the Army National Guard and Army Reserves. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs, Regional Office, located in Houston, Texas (RO), which reopened the previously denied claim for service connection for a back disorder, but confirmed and continued the denial of the underlying claim. 

In May 2016, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder. 

Since the matter on appeal was last adjudicated in a July 2015 supplemental statement of the case (SSOC), additional VA and private medical records have been associated with the claims folder.  Given the favorable decision to reopen the previously denied claim for service connection and remand the underlying matter for additional development, the Board may proceed without prejudice to the Veteran. 

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a November 2006 rating decision, the RO declined to reopen a previously denied claim for entitlement to service connection for a back disorder because the evidence failed to demonstrate that the Veteran had a current back disorder related to his period of service. 
 
2.  The additional evidence associated with the record subsequent to the RO's November 2006 rating decision relates to an unestablished fact (evidence of medical nexus between service and current diagnosed disorder) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The November 2006 RO rating decision which declined to reopen the Veteran's previously denied claim for service connection for a back disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

2.  New and material evidence has been received to reopen the Veteran's previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notably, in view of the Board's favorable decision to reopen the previously denied claim for service connection for a back disorder, further assistance is unnecessary to aid the Veteran in substantiating the claim. 
 
The Veteran seeks entitlement to service connection for a back disorder.  In general, VA rating decisions or Board decisions that are not timely appealed are final.  38 U.S.C.A. §§ 7104(b); 7105; 38 C.F.R. §§ 20.1100; 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court of Appeals of Veterans Claims (Court) has stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran originally filed his claim for service connection for a back disorder in November 1995, and the RO denied his claim in a July 1996 rating decision.  In the 1996 rating decision, RO denied the Veteran's back disorder claim because the evidence failed to demonstrate he had a current chronic back disorder as a result of his September 1976 back injury while on inactive duty for training purposes.  The Veteran did not appeal and the July 1996 rating decision became final.  See 38 C.F.R. §§ 20.302, 20.1103.  

In January 2006, the Veteran sought to reopen his previously denied claim.  In a November 2006 rating decision, the RO reopened his previously denied claim based on the submission of new and material evidence, but confirmed and continued the denial of the underlying claim.  The RO found that the competent evidence failed to demonstrate that the Veteran's current back disorder was related to his period of service, to include back injury during a period of inactive duty for training.  The Veteran did not appeal, and new and material evidence was not received within one year of the decision.  Accordingly, the November 2006 rating decision became is the last final rating decision.  See 38 C.F.R. §§ 20.302, 20.1103.  The Veteran filed a claim in December 2007 to reopen his previously denied claim for service connection for a back disorder. 

Evidence of record at the time of the 2006 final decision consisted of the Veteran's service treatment and personnel records, post-service VA and private medical records, as well as the Veteran's lay contention that his claimed back disorder is related to his period of service. 

The Veteran's service records show the Veteran injured his back while moving lockers on September 12, 1976 during a period of inactive duty for training.  It was noted that he sought treatment for pulled muscles in the lower back on the following day, and his symptoms had progressively worsened over the remainder of the weekend.  Subsequent service treatment records do not show any complaints, treatment, or diagnosis of back-related problems.  Notably, on his April 1978 examination prior to induction in the Army Reserves, the Veteran's spine was evaluated as normal, and he denied any recurrent back problems on the associated report of medical history.  November 1989 periodic examination and medical history reports contain similar findings.  

The post-service VA and private medical records showed diagnostic evidence of lumbar spondylosis of L4-5 and L5-Sl with nerve root compression, and he underwent decompressive lumbar laminectomy in November 2005.  Subsequent private treatment records in 2006 show diagnostic findings of postoperative changes, spondylosis, disk bulge, hypertrophic change in the posterior elements and probable disk extrusion.  He underwent another spine surgery in April 2006. 

The additional evidence added to the claims folder since the November 2006 rating decision includes a September 2007 private medical statement from the Veteran's treating physician and a December 2007 private medical statement from the Veteran's orthopedic surgeon, in which they both concluded that the Veteran's current lumbar spine disorder is related to the 1976 back injury during his period of inactive duty for training.  Both statements were received on December 31, 2007, which is outside the one year period following notice of the November 2006 rating decision.  

This additional evidence is material to the previous denial of the Veteran's claim as it demonstrates a medical nexus between the Veteran's current diagnosed disorder and his period of service.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for entitlement to service connection for a back disorder.  See Shade, 24 Vet. App. 110.  On that basis, the claim for service connection of a back disorder is reopened.  38 C.F.R. § 3.156.


ORDER

New and material evidence has been received to reopen the previously denied claim for service connection for service connection for back disorder, and the claim is reopened.


REMAND

The Veteran seeks entitlement to service connection for a low back disorder.  He contends that his current low back disorder is related to his back injury on September 12, 1976 during a period of inactive duty for training (INACDUTRA).  The record confirms that the Veteran suffered a back injury during his period of INACDUTRA on September 12, 1976.  Service connection can be granted for injuries suffered during a period of IDT.  See 38 U.S.C.A. §§ 101(24), 106.  Based on a review of the claims folder the Board finds that additional development is needed prior to adjudication of the claim. 

Initially, the Board notes that the record reflects that there are might be outstanding records of pertinent VA treatment.  The record shows that in May 2016, the RO requested all VA treatment records dated from November 1995 to October 2007 from the VA medical facilities in Houston, Texas.  While a subsequent response does contain a single VA treatment record dated in October 2007, it is unclear whether any attempt has been made to obtain the Veteran's VA treatment records dated from November 1995 to October 2007, or whether any VA treatments dated prior to October 2007 are in fact unavailable.  

On remand, another request should be made to obtain outstanding VA treatment records dated from November 1995 to October 2007, and if those records cannot be obtained after reasonable efforts have been made, a formal determination that such records do not exist or that further efforts to obtain such records would be futile, should be issued and associated with the claims folder.

A remand is also needed to obtain an addendum to the October 2011 VA medical opinion that fully considers the Veteran's lay and medical evidence pertaining to his low back disability to determine whether his current lumbar spine disorder is etiologically related to his back injury on September 12, 1976 during his period of INACDUTRA.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain outstanding VA treatment records from VA facilities in Houston dated from November 1995 to October 2007, as well as any other outstanding records of VA treatment identified by the Veteran or the record, to include any archived records.  Efforts to locate such records should continue until it is reasonably certain that those records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of these attempts to locate his medical records as well as any further action to be taken and asked to submit copies of any related treatment records in his possession.

2. Thereafter, obtain an addendum to the October 2011 VA examination report on the etiology of the Veteran's lumbar spine disability.  If determined necessary, schedule the Veteran for a new VA medical examination with the appropriate specialist.  The VA examiner should review the claims file, to include this REMAND, and such review should be noted in the accompanying medical report. 

Based on a review of the claims folder, to include the previous October 2011 VA examination report and treatment records, as well as the findings from any clinical evaluation, the VA examiner should answer the following questions:

a).  Is it at least as likely as not (or the evidence is at least in approximate balance) that the Veteran's current lumbar spine disorder was incurred during his a period of inactive duty for training on September 12, 1976?  

b).  Is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current lumbar spine disorder is otherwise etiologically related to his periods of service (October 1960 to October 1963 and January 1964 to May 1965)?

In doing so, the VA examiner should comment on the September 1976 service record that shows the Veteran sought treatment for pulled muscle in low back as well as the fact that the Veteran had a normal spine examination in 1978 and 1989.  The VA examiner should also consider the Veteran's report that from 1976 to 1991 when he was in New Orleans he went to a private doctor who prescribed aspirin and heating pads to treat his back.  The Veteran reported that his back disability began to worsen in the early 2000s.  The examiner should also consider the private medical records and opinions from Dr. Gibbs, who began treating the Veteran in 1991, and Dr. Parrish.  The examiner should reconcile any conflicting evidence of record with the medical conclusion.

A thorough rationale for any opinion should be provided in support of the medical opinion rendered.  References should be made to pertinent documents of record, as necessary.

3. Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


